Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Examiner’s amendment 
Authorization for this examiner’s amendment was given in an interview with George Wang on 01/28/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-20.	(Cancelled).

21. (Currently Amended) A system, comprising: 
 a processor; and  
a memory storing instructions, which when executed, cause the processor to: 
receive a request for content to be presented by a content management system to a user; and
determine a position within the content for inserting secondary content, wherein the position is determined by:
calculating a loss score based on at least one characteristic of the user, wherein the loss score is calculated using at least one computer machine learning technique to represent a predicted loss of , and wherein calculating the loss score comprises:
identifying a type of user interaction from a plurality of types of user interactions; and
determining an interaction loss score for each identified type of user interaction from the plurality of types of user interactions, wherein the interaction loss score represents a loss of the identified type of interaction by the user if the secondary content were inserted at the identified position;
calculating a gain score based on at least a value to the content management system for inserting the secondary content within the content at the position, wherein the gain score is calculated using at least one computer machine learning technique to represent a predicted gain of interaction by the user in the event the secondary content is inserted in the determined position;
calculating an offset between the loss score and the gain score; and
determining the position to insert the secondary content within the content based on the calculated offset, the position being where the gain score is determined to offset the loss score.

22.(Previously Presented)The system of claim 21, wherein the content comprises interactive video media content and the content management system is an online content management system.

23.(Previously Presented)The system of claim 21, wherein the loss score represents a prediction of a decrease in engagement by the user with the online system in the event the secondary content is inserted at the position, the prediction based on at least one computer machine learning model that receives the characteristics of the user and calculates the loss score based on a probability of a loss of user interaction.

 further comprises:


aggregating interaction loss scores for each type of user interaction for the plurality of types of user interactions; and
inputting the aggregated interaction loss scores into the at least one computer machine learning model to facilitate calculation of the probability of the loss of user interaction.

25.(Previously Presented)The system of claim 24, wherein the types of user interactions comprise viewing, clicking, playing, liking, commenting, and sharing.

26.(Currently Amended) The system of claim 21, wherein the gain score comprises:
a monetary component representing compensation to be received by the content management system for inserting the secondary content at the identified position; and 
an organic component indicating a gain of interaction by the user in the event the secondary content [[was inserted at the identified position.

27.(Currently Amended) The system of claim 26, wherein the organic component of the gain score is determined by:
was inserted at the position; and
determining the organic component of the gain score based on the probability.

28.(Previously Presented)The system of claim 21, wherein determining the position within the content for inserting secondary content further comprises:
identifying a plurality of potential positions in the content for inserting secondary content;
calculating the gain score and the loss score for each of the identified potential positions;
ranking the potential positions based on the calculated gain scores and loss scores; and
determine the position based on the rankings of the potential positions.

29.(Currently Amended) A method, comprising: 
receiving a request for content to be presented by a content management system to a user; and
determining a position within the content for inserting secondary content, wherein the position is determined by:
calculating a loss score based on at least one characteristic of the user, wherein the loss score is calculated using at least one computer machine learning technique to represent a predicted loss of interaction by the user in the event the secondary content is inserted in the determined position, and wherein calculating the loss score comprises:
identifying a type of user interaction from a plurality of types of user interactions; and
determining an interaction loss score for each identified type of user interaction from the plurality of types of user interactions, wherein the interaction loss score represents a loss of the identified type of interaction by the user if the secondary content were inserted at the identified position;
calculating a gain score based on at least a value to the content management system for inserting the secondary content within the content at the position, wherein the gain score is calculated using at least one computer machine learning technique to represent a predicted gain of interaction by the user in the event the secondary content is inserted in the determined position;
calculating an offset between the loss score and the gain score; and
determining the position to insert the secondary content within the content based on the calculated offset, the position being where the gain score is determined to offset the loss score.

30.(Previously Presented)The method of claim 29, wherein the loss score represents a prediction of a decrease in engagement by the user with the online system in the event the secondary content is inserted at the position, the prediction based on at least one computer machine learning model that receives the characteristics of the user and calculates the loss score based on a probability of a loss of user interaction.

31.(Currently Amended) The method of claim 30, wherein calculating the loss score further comprises:



inputting the aggregated interaction loss scores into the at least one computer machine learning model to facilitate calculation of the probability of the loss of user interaction.

32.(Previously Presented)The method of claim 31, wherein the types of user interactions comprise viewing, clicking, playing, liking, commenting, and sharing.

33.(Currently Amended) The method of claim 29, wherein the gain score comprises:
a monetary component representing compensation to be received by the content management system for inserting the secondary content at the identified position; and 
an organic component indicating a gain of interaction by the user in the event the secondary content [[was inserted at the identified position.

34.(Currently Amended) The method of claim 33, wherein the organic component of the gain score is determined by:
inputting a set of characteristics of the user and a set of characteristics of the secondary content into a computer machine learning model to determine a probability of gain of interaction by the user in the event the secondary content [[was inserted at the position; and
determining the organic component of the gain score based on the probability.

35.(Currently Amended) A non-transitory computer readable medium storing an executable, which when executed by a processor, performs the following: 

determining a position within the content for inserting secondary content, wherein the position is determined by:
calculating a loss score based on at least one characteristic of the user, wherein the loss score is calculated using at least one computer machine learning technique to represent a predicted loss of interaction by the user in the event the secondary content is inserted in the determined position, and wherein calculating the loss score comprises:
identifying a type of user interaction from a plurality of types of user interactions; and
determining an interaction loss score for each identified type of user interaction from the plurality of types of user interactions, wherein the interaction loss score represents a loss of the identified type of interaction by the user if the secondary content were inserted at the identified position;
calculating a gain score based on at least a value to the content management system for inserting the secondary content within the content at the position, wherein the gain score is calculated using at least one computer machine learning technique to represent a predicted gain of interaction by the user in the event the secondary content is inserted in the determined position;
calculating an offset between the loss score and the gain score; and
determining the position to insert the secondary content within the content based on the calculated offset, the position being where the gain score is determined to offset the loss score.

36.(Previously Presented)The non-transitory computer readable medium of claim 35, wherein the loss score represents a prediction of a decrease in engagement by the user with the online system in the event the secondary content is inserted at the position, the prediction based on at least one 

37.(Currently Amended) The non-transitory computer readable medium of claim 36, wherein calculating the loss score further comprises:


aggregating interaction loss scores for each type of user interaction for the plurality of types of user interactions; and
inputting the aggregated interaction loss scores into the at least one computer machine learning model to facilitate calculation of the probability of the loss of user interaction.

38.(Previously Presented)The non-transitory computer readable medium of claim 37, wherein the types of user interactions comprise viewing, clicking, playing, liking, commenting, and sharing.

39.(Currently Amended) The non-transitory computer readable medium of claim 35, wherein the gain score comprises:
a monetary component representing compensation to be received by the content management system for inserting the secondary content at the identified position; and 
an organic component indicating a gain of interaction by the user in the event the secondary content [[was inserted at the identified position.

40.(Currently Amended) The non-transitory computer readable medium of claim 39, wherein the organic component of the gain score is determined by:
inputting a set of characteristics of the user and a set of characteristics of the secondary content into a computer machine learning model to determine a probability of gain of interaction by the user in the event the secondary content [[was inserted at the position; and
determining the organic component of the gain score based on the probability.

                                                 Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“calculating a loss score based on at least one characteristic of the user, wherein the loss score is calculated using at least one computer machine learning technique to represent a predicted loss of interaction by the user in the event the secondary content is inserted in the determined position, and wherein calculating the loss score comprises: identifying a type of user interaction from a plurality of types of user interactions; and determining an interaction loss score for each identified type of user interaction from the plurality of types of user interactions, wherein the interaction loss score represents a loss of the identified type of interaction by the user if the secondary content were inserted at the identified position; calculating a gain score based on at least a value to the content management system for inserting the secondary content within the content at the position, wherein the gain score is calculated using at least one computer 

“calculating a loss score based on at least one characteristic of the user, wherein the loss score is calculated using at least one computer machine learning technique to represent a predicted loss of interaction by the user in the event the secondary content is inserted in the determined position, and wherein calculating the loss score comprises: identifying a type of user interaction from a plurality of types of user interactions; and determining an interaction loss score for each identified type of user interaction from the plurality of types of user interactions, wherein the interaction loss score represents a loss of the identified type of interaction by the user if the secondary content were inserted at the identified position; calculating a gain score based on at least a value to the content management system for inserting the secondary content within the content at the position, wherein the gain score is calculated using at least one computer machine learning technique to represent a predicted gain of interaction by the user in the event the secondary content is inserted in the determined position; calculating an offset between the loss score and the gain score; and determining the position to insert the secondary content within the content based on the calculated offset, the position being where the gain score is determined to offset the loss score” as recited in claim 29.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                              Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425